Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 4, 6-11 are now pending and subsequently allowed.

Reasons for Allowance
	
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.
Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims. Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 4, 6-11, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for: “A cartridge memory used in a recording medium cartridge, the cartridge memory comprising: an antenna section that induces an induced voltage by means of electromagnetic induction; a load modulation section including a load whose magnitude is variable; and a control section that measures the induced voltage and controls the load modulation section on a basis of the measured induced voltage, wherein the load modulation section includes a plurality of switches connected in parallel and a plurality of capacitors connected in parallel, and the switches each are connected in series with a corresponding one of the capacitors, and wherein a resonance frequency of the cartridge memory is adjusted by the control section to keep the induced voltage higher than or equal to a predetermined value.”
Similarly, claim 9 recites: “A recording medium cartridge comprising: a magnetic tape, and a cartridge memory, wherein the cartridge memory including: an antenna section that induces an induced voltage by means of electromagnetic induction; a load modulation section including a load whose magnitude is variable; and a control section that measures the induced voltage and controls the load modulation section on a basis of the measured induced voltage, wherein the load modulation section includes a plurality of switches connected in parallel and a plurality of capacitors connected in parallel, and the switches each are connected in series with a corresponding one of the capacitors, and wherein a resonance frequency of the cartridge memory is adjusted by the control section when the induced voltage is lower than a predetermined value.”
Similarly, claim 10 recites: “A recording and reproducing system comprising: a recording medium cartridge including a cartridge memory; and a recording and reproducing apparatus that performs recording and reproducing into and from the recording medium cartridge, wherein the cartridge memory including: an antenna section that induces an induced voltage by means of electromagnetic induction; a load modulation section including a load whose magnitude is variable; and a control section that measures the induced voltage and controls the load modulation section on a basis of the measured induced voltage, wherein the load modulation section includes a plurality of switches connected in parallel and a plurality of capacitors connected in parallel, and the switches each are connected in series with a corresponding one of the capacitors, and wherein a resonance frequency of the cartridge memory is adjusted by the control section when the induced voltage is lower than a predetermined value.”
The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a cartridge memory, a recording medium cartridge (including the aforementioned cartridge memory) or a recording and reproducing system (including the aforementioned recording medium cartridge and cartridge memory), as set forth, supra.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1, 9 & 10.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 9 & 10.  
Moreover, since claims 4, 6-8 & 11, depend from and further limit the allowable subject matter of independent claims 1, 9 & 10, respectively, they too are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
August 31, 2022